Citation Nr: 0617769	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to an effective date earlier than April 1, 
1984 for additional compensation benefits for a dependent 
spouse, for purposes of accrued benefits.

3.  Entitlement to an effective date earlier than June 8, 
1982 for the grant of a total disability rating based on 
individual unemployability (TDIU), for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 23, 1953 to 
November 26, 1956; from January 31, 1957 to December 16, 
1959; and from January 6, 1960 to March 27, 1975.  He died in 
November 1984.  The appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (the RO).

Procedural history

In the December 1999 rating decision, entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 was denied.  The 
appellant filed a timely Notice of Disagreement (NOD).  After 
the RO issued a statement of the case (SOC) in March 2000, 
the appellant perfected an appeal by filing a VA Form 9 in 
April 2000.  

In her April 2000 VA Form 9, the appellant requested a 
hearing at the RO before a member of the Board.  In August 
2000, the appellant withdrew her request for a hearing.

In April 2001, the Board remanded the claim for further 
development.  In April 2003, the Board again remanded the 
claim.  A supplemental statement of the case (SSOC) was 
issued by the VA Appeals Management Center (AMC) in March 
2005 which continued the previous denial of the 38 U.S.C.A. 
§ 1318 claim.  The issue is once again before the Board.

Issues not on appeal

In the December 1999 rating decision, the RO denied the 
appellant's claim of entitlement to a total rating based upon 
individual unemployability (TDIU) for the purpose of 
entitlement to accrued benefits.  The Board remanded that 
issue in April 2001 and again in April 2003.  In a March 2005 
rating decision, TDIU was granted for purposes of accrued 
benefits.  That matter has therefore been resolved.  [As is 
discussed elsewhere in this decision, the veteran 
subsequently disagreed with the assigned effective date, June 
8, 1982.]  

In April 2001, the Board referred the issue of special 
monthly compensation due to the need for regular aid and 
attendance, for purposes of accrued benefits, to the RO for 
appropriate action.  In a letter later in April 2001, the RO 
indicated that this issue would be considered later.  To the 
Board's knowledge, that claim has not been adjudicated, and 
it is therefore not in appellate status.  That claim is again 
referred to the RO for appropriate action.

Remanded issues

In April 2001, the RO denied an effective date earlier than 
April 1, 1984 for additional compensation benefits for a 
dependent spouse, for purposes of accrued benefits.  In May 
2001, the appellant filed a NOD as to that decision.  

In January 2006, the appellant was notified of the grant of 
TDIU effective June 8, 1982, for purposes of accrued 
benefits.  In February 2006 the appellant prepared a 
statement that was addressed to - and apparently received by 
- the VA AMC.  The Board construes that statement as a timely 
NOD with respect to the assignment of June 8, 1982 for the 
grant of TDIU, for purposes of accrued benefits.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2005).   

The issues of entitlement to an effective date earlier than 
April 1, 1984 for additional compensation benefits for a 
dependent spouse, for purposes of accrued benefits; and 
entitlement to an effective date earlier than June 8, 1982 
for the grant of TDIU for purposes of accrued benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The veteran was discharged from active service in March 
1975; and he died in November 1984.

2.  At the time of the veteran's death, service connection 
with the following disability ratings was in effect: 
myelopathy involving the right lower extremity due to 
decompression sickness, 40 percent from March 28, 1975, 100 
percent from January 11, 1984, and 40 percent from March 1, 
1984; myelopathy involving the left lower extremity due to 
decompression sickness, 40 percent from March 28, 1975; 
hemorrhoid, zero percent from June 8, 1982; impotency, zero 
percent from June 8, 1982; and nonpsychotic organic brain 
syndrome associated with brain trauma, zero percent from June 
8, 1982.

3.  The veteran's service-connected disabilities were not 
continuously rated as 100 percent disabling from the date 
following discharge from active service to the date of his 
death. 

4.  There was no clear and unmistakable error (CUE) in VA 
rating decisions made during the veteran's lifetime which 
assigned less than a total (100 percent) rating for his 
service-connected disabilities continuously from the date 
following discharge from active service, March 28, 1975, to 
the date of his death, November 24, 1984, and the record does 
not reflect that the veteran was entitled to receive a total 
disability rating for his service-connected disabilities 
continuously from the date following discharge from active 
service to the date of his death.


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is not warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to DIC under the 
provisions of 38 U.S.C. § 1318.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the appellant was notified by the 
December 1999 rating decision, the March 2000 SOC, and the 
August 2002 and March 2005 supplemental statements of the 
case (SSOCs) of the pertinent law and regulations, and of the 
particular deficiencies in the evidence with respect to her 
claim.

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in a letter dated 
in April 2001, whereby the RO informed the appellant of what 
the evidence must show to establish entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, including under both 
CUE and "hypothetical entitlement" theories [discussed 
below].   

In short, the appellant was informed of the information and 
any evidence not previously provided to VA that is necessary 
to substantiate the claim and of the evidence to be provided 
by the claimant.  With regard to information and evidence to 
be provided by the appellant, the RO informed that she "must 
specifically set forth in detail how you are entitled to 
Section 1318 DIC" under a CUE theory and "hypothetical 
entitlement" theory.  April 2001 VCAA letter, page 3.  With 
regard to evidence that VA would attempt to obtain on her 
behalf, the RO asked the appellant to identify VA treatment 
for the veteran.  

Since the claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is based on evidence in the veteran's 
claims file or VA custody prior to the veteran's death, the 
RO did not need to request that the appellant submit any 
evidence in her possession.  See Cole v. West, 13 Vet. App. 
268, 274 (1999).  In any event, the appellant was in fact 
informed that she could submit any evidence.  This request 
was unlimited; that is, it can reasonable be read to 
encompass any and all evidence in the appellant's possession 
pertaining to hypothetical entitlement.  Thus, the VCAA 
letter complied with the requirement of 38 C.F.R. 
§ 3.159(b)(1) to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim because the letter informed the appellant that she 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the appellant's claim was initially adjudicated by the RO in 
December 1999,  prior to the enactment of the VCAA; 
compliance with the notice provisions of the VCAA was both a 
legal and practical impossibility.  VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7- 2004.  

Significantly, the appellant's claim was readjudicated by the 
RO, following the issuance of a VCAA letter in April 2001, 
and after that the appellant was allowed the opportunity to 
present evidence and argument in response.  See the SSOC's 
issued in August 2002 and January 2006.  The Board 
accordingly finds that there is no prejudice to the 
appellant.  Moreover, the appellant has not alleged any 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2) through (5) are not at issue as service 
connection has already been granted for various disabilities, 
and initial ratings and effective dates for such disabilities 
were assigned in prior final rating decisions.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the appellant in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
appellant was properly notified of her statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent necessary.  As noted above, the claim 
of entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is based on evidence in the veteran's claims file or 
VA custody prior to the veteran's death.  Cole, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The appellant has been accorded appropriate and sufficient 
opportunity to present evidence and argument in support of 
her claim.  She has secured the services of a representative, 
who has provided argument on her behalf.  She requested a 
personal hearing at the RO before a Veterans Law Judge, but 
later withdrew that request.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

38 U.S.C.A. § 1318

The Secretary of VA shall pay benefits under 38 U.S.C.A. § 
1318 to the surviving spouse and to the children of a 
deceased veteran in the same manner as if the veteran's death 
were service connected where the veteran dies, not as the 
result of his own willful misconduct, and who was in receipt 
of or entitled to receive (or but for the receipt of retired 
or retirement pay was entitled to receive) compensation at 
the time of death for a service-connected disability rated 
totally disabling if:

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death;

(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or

(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.

38 U.S.C.A. § 1318 (West 2002).

The Court has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100 percent disability rating for 
the statutory period of time; (2) the veteran would have been 
in receipt of a 100 percent disability rating for such time 
but for CUE in a final rating or Board decision; or (3) if 
under specific and limited exceptions, the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time.  Cole v. West, 13 Vet. App. 
268, 274 (1999); see 38 C.F.R. § 3.22 (1999).  38 C.F.R. 
§ 3.22 (1999) reflects that a 100 percent disability rating 
could be based on a schedular or unemployability rating.

For a "hypothetical entitlement" theory, that theory can 
only be considered based on the evidence in the veteran's 
claims file or in VA custody at the time of the veteran's 
death.  See Cole, 13 Vet. App. at 274; see also VAOPGCPREC 9-
00.

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended in 
part to clarify that entitlement to DIC benefits under 38 
U.S.C.A. § 1318 does not include consideration of 
"hypothetical entitlement" and to make it clear that payment 
of DIC benefits under 38 U.S.C.A. § 1318 is authorized only 
where the veteran had established, during his or her 
lifetime, a right to receive total service-connected 
disability compensation for the required period or would have 
been entitled but for clear and unmistakable error.  See 38 
C.F.R. § 3.22 (2000); 65 Fed. Reg. 3,388 (January 21, 2000).

The Court also limited hypothetical entitlement claims.  In 
Marso v. West, 13 Vet. App. 260 (1999), the Court held that 
in cases in which there was a prior final lifetime 
determination by VA that denied the veteran a total rating 
such that he was not rated as totally disabled prior to 
death, a survivor must establish CUE and that hypothetical 
entitlement did not apply in such cases.  In particular, the 
Court held that 38 C.F.R. § 20.1106 limited the availability 
of hypothetical entitlement.  The Court stated that the 
holding applied to claims filed after March 4, 1992, the 
effective date of 38 C.F.R. § 20.1106.  Id.  However, the 
Court later vacated Marso pursuant to a Federal Circuit 
remand due to NOVA v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).  See Marso v. West, 15 Vet. App. 406 
(2002).

The Court later reexamined the availability of hypothetical 
entitlement claims.  In Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005), the Court held that the amendment to 38 C.F.R. 
§ 3.22 effective January 21, 2000 did not apply to 
38 U.S.C.A. § 1318 claims filed prior to that date and that 
for such claims, a claimant is entitled to consideration of 
hypothetical entitlement pursuant to pursuant to 38 C.F.R. 
§ 3.22 (1999).

CUE

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of error. 
It is the kind of error, of fact or of law, which when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

Specific rating criteria

The Board initially observes that the provisions of 38 C.F.R. 
§§ 4.114, 4.115a, and 4.124a, relating to fecal incontinence, 
urinary disorders, and sciatic nerve disabilities, were 
unchanged from 1975 (when the veteran left military service) 
to 1984 (when he dies).

38 C.F.R. § 4.114, Diagnostic Code 7332 (rectum and anus, 
impairment of sphincter control) provided the following 
ratings: healed or slight, without leakage, zero percent 
(noncompensable) disabling; constant slight or occasional 
moderate leakage, 10 percent disabling; occasional 
involuntary bowel movements, necessitating wearing of pad, 30 
percent disabling; extensive leakage and fairly frequent 
involuntary bowel movements, 60 percent disabling; and 
complete loss of sphincter control, 100 percent disabling.

38 C.F.R. § 4.115a, Diagnostic Code 7509 (hydronephrosis) 
provided that for mild hydronephrosis, manifested by only an 
occasional attack of colic, not infected, and not requiring 
catheter drainage, a 10 percent disability rating was 
warranted.  For moderate hydronephrosis, manifested by 
frequent attacks of colic and requiring catheter drainage, a 
20 percent disability rating was warranted.  For moderately 
severe hydronephrosis, manifested by frequent attacks of 
colic with infection (pyonephrosis) and kidney function 
greatly impaired, a 30 percent disability rating was 
warranted.  For severe hydronephrosis with infection or 
involvement of the other kidney, it was rated as the absence 
of one kidney with nephritis, infection or pathology of the 
other.

38 C.F.R. § 4.115a, Diagnostic Code 7518 (urethra, stricture 
of), a zero percent (noncompensable) disability rating was 
warranted for slight to moderate stricture, which was healed 
and required only occasional dilatations (one or two times a 
year).  A 10 percent disability rating was warranted for a 
stricture requiring dilatations every two to three months.  A 
30 percent disability rating was warranted for a stricture 
requiring frequent dilatations with cystitis.

38 C.F.R. § 4.115a, Diagnostic Code 7512 (cystitis, chronic), 
provided that a zero percent (noncompensable) disability 
rating was warranted for mild cystitis.  For moderate 
cystitis, manifested by pyuria with diurnal and nocturnal 
frequency, a 10 percent rating was warranted.  For moderately 
severe cystitis, manifested by diurnal and nocturnal 
frequency with pain and tenesmus, a 20 percent disability 
rating was warranted.  For severe cystitis, manifested by 
urination at intervals of one hour or less and a contracted 
bladder, a 40 percent disability rating was warranted.  Where 
incontinence existed, requiring constant wearing of an 
appliance, a 60 percent disability rating was warranted.

38 C.F.R. § 4.115a, Diagnostic Code 7519 (urethra, fistula 
of), provided that for a mild fistula, manifested by slight 
intermittent leakage, a 10 percent disability rating was 
warranted.  For moderate fistula, manifested by continuous 
drainage requiring constant use of a pad or appliance, a 30 
percent disability rating was warranted.  For severe fistula, 
multiple with continuous drainage requiring constant use of 
appliance or frequent change of pad, a 50 percent disability 
rating was warranted.  For multiple urethroperineal, a 100 
percent disability rating was warranted.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provided that mild 
incomplete paralysis in the sciatic nerve was rated as 10 
percent disabling and that moderate incomplete paralysis was 
rated as 20 percent disabling.  Moderately severe incomplete 
paralysis was rated as 40 percent disabling, and severe 
incomplete paralysis with marked muscular atrophy was rated 
60 percent disabling.  Complete paralysis was rated as 80 
percent disabling, and was manifested by the foot dandles and 
drops, no active movement possible of the muscles below the 
knee, and flexion of the knee weakened and (very rarely) 
lost.

TDIU

The Board initially observes that the provisions of 38 C.F.R. 
§§ 3.340(a)(1), 3.341, 4.15, 4.16, and 4.19, relating to 
TDIU, were unchanged from 1975 (when the veteran left 
military service) to 1984 (when he dies).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

The Board will rely on the Court's and VA General Counsel's 
interpretations of the term "substantially gainful 
employment," even though these interpretations were made 
subsequent to the date of the veteran's death, because the 
term "substantially gainful employment" was in the 
regulations in effect during the veteran's post-service life.  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  The Court noted the 
following standard announced by the United States Eighth 
Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(b) provided that it was the established 
policy of the Veterans Administration that all veteran who 
were unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
have been rated as totally disabled.  Under 38 C.F.R. 
§ 4.16(b), rating boards should have submitted to the 
Director, Compensation and Pension Service for extra-
scheduler consideration all cases of veterans who were 
unemployable by reason of service-connected disabilities, but 
who failed to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board should have included a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) was added pursuant to 40 Fed. 
Reg. 42,535 (Sept. 15, 1975).  The effective date of this 
change to 38 C.F.R. § 4.16 is not known.

Analysis

The appellant seeks DIC benefits.  In essence, she contends 
that the veteran was totally disabled from the time he left 
military service in 1975 to his death in 1984.  She further 
contends that RO rating decisions during the period 1975-1984 
which did not rate him as being totally disabled were in 
error.

At the outset of its analysis, the Board acknowledges that as 
described in the Introduction, TDIU was recently granted for 
accrued benefits purposes.  This is not dispositive of the 
claim, however.  This will be discussed in greater detail 
below.

The veteran, who died in 1984, did not live for ten years 
after his discharge from service in March 1975.  He was not a 
prisoner of war.  Therefore, 38 U.S.C.A. § 1318(b)(1) and (3) 
are inapplicable to this case; the appellant does not contend 
otherwise.  He did, however, live for more than five years 
after his last discharge from active service.  Accordingly, 
38 U.S.C.A. § 1318(b)(2) is potentially applicable.   It is 
thus the Board's responsibility to determine whether the 
veteran's service-connected disabilities were, or should have 
been, continually rated as being totally disabling for not 
less than five years from the date of his discharge from 
service.  

At the time of the veteran's death, service connection with 
the following disability ratings was in effect: myelopathy 
involving the right lower extremity due to decompression 
sickness, 40 percent from March 28, 1975, 100 percent from 
January 11, 1984, and 40 percent from March 1, 1984; 
myelopathy involving the left lower extremity due to 
decompression sickness, 40 percent from March 28, 1975; 
hemorrhoid, zero percent from June 8, 1982; impotency, zero 
percent from June 8, 1982; and nonpsychotic organic brain 
syndrome associated with brain trauma, zero percent from June 
8, 1982.  

Therefore, the veteran was not rated by VA being as totally 
disabled on a schedular basis from the date following his 
discharge from active service in March 1975 to the date of 
his death in November 1984 (he was rated 100 percent pursuant 
to 38 C.F.R. § 4.29 for a short period of time, from January 
to March 1984).  However, the appellant filed her claim in 
July 1999.  Based on the date of her claim, under Rodriguez 
the appellant is entitled to consideration of not only CUE 
but also hypothetical entitlement.  The Board will address 
these in turn.  

CUE

As for a CUE claim, there were several rating decisions 
during the veteran's lifetime.  

In a May 1975 rating decision, service connection was granted 
for myelopathy involving the right and left lower extremities 
due to decompression sickness, and 40 percent disability 
ratings for each extremity were assigned effective from March 
28, 1975.  

In an August 1983 rating decision, increased ratings for 
myelopathy involving the right and left lower extremities due 
to decompression sickness were denied.  Also in that 
decision, service connection was granted for hemorrhoid, 
impotency, and nonpsychotic organic brain syndrome associated 
with brain trauma; zero percent disability ratings were 
assigned for each of those disabilities effective from June 
8, 1982.  

In a March 1984 rating decision, increased schedular ratings 
for myelopathy involving the right and left lower extremities 
due to decompression sickness and a claim of TDIU were 
denied, and a 100 percent temporary disability rating 
pursuant to 38 C.F.R. § 4.29 was granted effective from 
January 11, 1984 to February 29, 1984.
 
The appellant alleged in a September 1999 statement that an 
unspecified rating decision assigning a 70 percent disability 
rating was in error.  In her April 2000 VA Form 9, she stated 
that there was an error in that the veteran should have been 
rated as 100 percent disabling and not 70 percent disabling 
because of "physical incapability, as a wheelchair 
patient."  In a September 2002 statement, the appellant 
alleged that that "[t]here was an error of determination 
because the disability of the veteran was not adequately 
evaluated on account of his unemployability, 38 C.F.R. 
§ 4.16(b)."    

The appellant's assertions do not amount to a valid 
allegation of CUE in any particular rating decision.  See 
Baxter v. Principi, 17 Vet. App. 407, 411 (2004) ["A CUE 
motion may not be made with 'broad brush allegations' but 
instead CUE must be alleged with specificity and, unless the 
error would amount to CUE on its face, requires persuasive 
reasoning as to why the result would have been 'manifestly 
different' but for the alleged error."].  

Although the appellant's CUE contentions are vague, it 
appears that she is merely expressing unhappiness in the way 
in the medical and other evidence was weighed by the RO in 
the various rating decisions from 1975 to 1984.  This does 
not amount to a valid CUE contention.  First, as noted above, 
any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In addition, a CUE 
allegation must assert more than merely disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).

In short, the appellant's CUE attack on the various RO rating 
decisions during the veteran's lifetime amounts to the 
expression on her part that he should somehow have been rated 
100 percent, not 70 percent, and/or that his TDIU claim 
should have been granted.  At best, this amounts to a call 
for the Board to reweigh the evidence.  This does not to a 
valid CUE claim.  [The Board observes that it can, and must, 
reweigh the evidence in connection with its discussion of 
hypothetical entitlement, below.  That is because 
hypothetical entitlement involved a different standard of 
review than does CUE.]

The Board finally observes that TDIU was granted for accrued 
benefits purposes in a March 2005 AMC rating decision.  In 
essence, the grant was based on a November 2004 VA medical 
opinion.  However, that opinion, as well as the grant of 
TDIU,  may not be considered in connection with the CUE claim 
involving RO decisions made over two decades earlier.  Only 
evidence which existed at the time of the challenged rating 
decisions (i.e., evidence of record from 1975 to 1984) may be 
considered.  See Damrel and Russell, both supra.

Hypothetical entitlement 

Turning to the matter of hypothetical entitlement, the Board 
first notes that the veteran was receiving retirement pay 
from the Department of Defense after his final discharge from 
active service and that he did not start receiving VA 
compensation benefits until October 1, 1983.  However, the 
fact he was receiving retirement pay instead of VA 
compensation for most of his post-service life does not 
change the Board's analysis, because the question is whether 
he should have been entitled to a total disability rating 
from March 1975 to November 1984, and not whether he would 
have actually received VA compensation benefits for that 
period.

The appellant has asserted that the veteran should have 
entitled to TDIU for the entire period from March 1975 to 
November1984, under 38 C.F.R. § 4.16, to include extra-
schedular consideration.  

The veteran's combined disability rating from March 1975 to 
November 1984, was 70 percent, with his neurological 
disabilities of the lower extremities (myelopathy of each 
lower extremity, rated 40 percent disabling) accounting for 
the 70 percent rating.  [As noted elsewhere in this decision, 
his other service-connected disabilities were rated 
noncompensably disabling.]  Therefore, the service-connected 
disabilities met the schedular criteria for consideration of 
TDIU under 38 C.F.R. § 4.16(a) [two or more disabilities, 
with at least one disability ratable at 40 percent or more 
and the combined rating must be 70 percent or more].

The appellant's representative, in February 2001 written 
argument, in essence stated that the left lower extremity 
disability should have been rated as 60 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective 
March 28, 1975; that service connection should have been 
granted for anal sphincter control loss effective March 28, 
1975; that with the grant of service connection for the bowel 
incontinence, the veteran would have been entitled to an 80 
percent disability rating, effective March 28, 1975; and that 
in light of what the representative contends should have been 
an 80 disability rating, the veteran would have been granted 
TDIU effective March 28, 1975.  

The question is whether the veteran was unable to secure or 
follow a substantially gainful occupation as result of 
service-connected disabilities for the entire period from 
March 1975 to November 1984.  As an initial matter, the Board 
notes that it cannot consider the November 2004 VA medical 
opinion regarding the veteran's unemployability which was the 
basis for the grant of TDIU for accrued benefits purposes, 
because it was obviously not of record during the veteran's 
lifetime.  
See Cole, 13 Vet. App. at 274; see also VAOPGCPREC 9-00

There is conflicting evidence regarding whether the veteran 
was unable to secure or follow a substantially gainful 
occupation as result of his service-connected disabilities.  
The veteran was in fact unemployed for the entire period in 
question.
As of March 1984, the veteran was receiving Social Security 
Administration benefits.  The veteran was also in a 
wheelchair as of a July 1983 VA examination.  This evidence 
is clearly suggestive of unemployability due to his service-
connected disabilities. 

However, there is evidence to the effect that the veteran's 
service-connected disabilities did not preclude employment 
for the period in question.  

A February 1975 medical board evaluation reflected that the 
veteran was able to walk, although he had a broad-based 
spastic gait and inabilities to walk in a tandem fashion or 
do a single deep knee bend or walk on tiptoes.  There was 
only a moderate degree of weakness in both lower extremities.  
Abdominal and cremastic reflexes were intact, and the anal 
sphincter tone was only mildly impaired.  

There is no medical evidence showing treatment or evaluation 
of the veteran's service-connected disabilities from the date 
of discharge until 1980.  Treatment records from 1980 and 
1981 reflect that the service-connected residuals of 
decompression syndrome were motor weakness in the lower 
extremities, mild atrophy in the muscles of the lower 
extremities, intermittent fecal incontinence, and some 
urinary incontinence.    

At an April 1983 VA neurological examination, the veteran was 
able to walk with a cane.  As noted above, he presented in a 
wheelchair for examination in July 1983.   

This evidence, taken together, indicates that the veteran's 
service-connected disabilities caused some weakness of the 
lower extremities.  However, with respect to the appellant's 
representative's argument regarding the evaluation of the 
myelopathy of the left lower extremity, a 60 percent 
disability rating under Diagnostic Code 8520 for the 
myelopathy of the left lower extremity for the entire period 
from March 28, 1975 to November 24, 1984 was not warranted.  
There was no evidence of marked muscular atrophy in the left 
lower extremity for the entire period in question.  As noted 
above, the February 1975 medical board evaluation reflected 
that there was only a moderate degree of weakness in both 
lower extremities.  Also, a discharge summary from a 
September to October 1980 hospitalization shows that the 
atrophy in the lower extremities was described as being mild 
in nature.

As to the appellant's representative's argument that the 
veteran was entitled to a compensable rating for anal 
sphincter control loss, the evidence shows that the veteran 
had anal sphincter tone which was "mildly" impaired at the 
February 1975 medical board evaluation, and that he had 
complaints of urinary and fecal incontinence during service 
and after service.  Therefore, service connection should have 
been granted for anal sphincter control loss as a part of the 
service-connected residuals of decompression sickness, 
effective March 28, 1975.  That is, the veteran was 
"hypothetically entitled" to service connection therefor.  

The question therefore becomes what rating or ratings would 
have been assigned for the anal sphincter control loss.  

The evidence does not reflect that the anal sphincter control 
loss would have been compensably rating based on fecal 
incontinence for any of the period from March 28, 1975 to 
November 24, 1984.  For a compensable rating based on fecal 
incontinence, the anal sphincter control loss would have had 
to have been manifested by at least constant slight or 
occasional moderate leakage for some of the period from March 
28, 1975 to November 24, 1984.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332.  There is no competent evidence to 
establish such a finding.  

Specifically, the February 1975 medical board evaluation 
reflected that in November 1974 the veteran only complained 
of three episodes of fecal incontinence and that on 
examination anal sphincter control was only mildly impaired.  
The medical evidence does not reveal any complaints or 
findings of fecal incontinence again until the September-
October 1980 hospitalization, at which time the veteran 
complained of "on and off fecal incontinence."  However, no 
such incontinence was noted while the veteran was 
hospitalized.  There was no more medical evidence of fecal 
incontinence until the report of April 1983 VA examination, 
at which time the veteran complained of difficulty in holding 
his bowel movements.  

In summary, the record during this period demonstrates 
isolated complaints of fecal incontinence, with no actual 
identification of same on clinical evaluation, aside from the 
characterization "mildly impaired".  The veteran did not 
indicate any particular problems associated therewith.  These 
complaints are not sufficient to show "constant" slight or 
occasional "moderate" leakage for any of the period from 
March 28, 1975 to November 24, 1984.  

Since the medical evidence shows that the veteran had a 
complaint of bladder in continence in service, he was 
"hypothetically entitled" to service connection therefor.  
The Board will therefore also address whether such urinary 
incontinence should have been compensably rated for the 
entire period from March 28, 1975 to November 24, 1984.  

The veteran reported during the September-October 1980 
hospitalization that he had a history of some urinary 
incontinence.  He also complained of urinary incontinence at 
the April 1983 VA examination.  Moreover, he underwent 
catheterizations for urinary retention in September 1980 and 
March 1981, and in April 1981 his urinary retention was 
attributed to the decompression syndrome.  

With regard to urinary retention, the evidence shows that a 
20 percent disability rating arguably would have been 
warranted for the period from September 1980 to April 1981 
under 38 C.F.R. § 4.115a, Diagnostic Code 7509 or 38 C.F.R. 
§ 4.115a, Diagnostic 7512.  During that period, and during 
that period only, the veteran required catheter drainage by a 
medical professional and only during those periods was there 
possibly evidence of tenesmus.  

The reasons why the Board believes that the veteran was 
hypothetically entitled to a 20 percent rating for urinary 
incontinence only for the relatively brief period in 1980-81 
follow.  The veteran reported that during his September 1980 
hospitalization that he began having difficulty initiating 
urination in August 1980.  He underwent a catheterization in 
September 1980.  In March 1981, he again underwent a 
catheterization and received follow-up treatment in April 
1981.  In a June 1982 statement, the veteran reported 
intermittent self-catheterization, but there is no evidence 
of medical treatment for any urinary retention at that time.  
Therefore, the veteran met the requirements for a 20 percent 
rating based on catheter drainage by a medical professional 
for the period from September 1980 to April 1981.   

There is no evidence to show that the veteran's urinary 
disorder required catheter drainage at that time or that it 
was manifested by tenesmus.  Moreover, there is no evidence 
of frequent (more than every two to three months) dilatations 
of the urethra, as to have warranted a higher rating under 
38 C.F.R. § 4.115a, Diagnostic Code 7518.  Similarly, there 
is no evidence of a contracted bladder or constant wearing of 
an appliance as to have warranted a higher rating under 
38 C.F.R. § 4.115a, Diagnostic Code 7512.

Since the veteran's urinary incontinence would have been 
rated as 20 percent disabling from September 1980 to April 
1981, the remaining matter is the rating for the remainder of 
the period from March 1975 to November 1984.  As for urinary 
incontinence, the evidence shows that a 10 percent disability 
rating arguably would have been warranted from March 1975 to 
September 1980 and from April 1981 to the veteran's death in 
November 1984.  During these periods, the veteran complained 
of urinary incontinence, although there is little specific 
evidence of this.  Applying the benefit of the doubt rule, 
the Board finds that the veteran arguably had slight 
intermittent leakage, which would have warranted a 10 percent 
disability rating under 38 C.F.R. § 4.115a, Diagnostic Code 
7519 from March 1975 to September 1980 and from April 1981 to 
November 1984.  Because there is no evidence that the veteran 
used a pad or appliance to treat his urinary incontinence 
during those period, a rating higher than 10 percent under 
38 C.F.R. § 4.115a, Diagnostic Code 7519 or 7512 would not 
have been warranted.  

Accordingly, the veteran's service-connected disabilities 
would have been rated as 70 percent disabling from March 1975 
to September 1980; 80 percent disabling from September 1980 
to April 1981; and 70 percent from April 1981 to the 
veteran's death in November 1984.  Even with consideration of 
fecal incontinence and urinary symptomatology, the service-
connected disabilities were not 100 percent disabling on a 
schedular basis.  The disabilities did met the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The Board wishes to make it clear that the veteran's service-
connected disabilities, including fecal incontinence and 
urinary symptomatology, undoubtedly interfered with his 
industrial capacity during his post-service lifetime.  
However, any such interference was reflected in the 
disability ratings that were assigned and would have been 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  
See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

Even with the veteran's level of education, special training 
and previous work experience, the evidence does not show that 
the veteran was precluded from a sedentary occupation during 
the entire period from March 28, 1975 to November 24, 1984.

The Board places greater weight on the medical evidence from 
the 1970s and the early 1980s in determining whether the 
veteran was unemployable due to service-connected 
disabilities for the entire period from March 28, 1975 to 
November 24, 1984, than on the veteran's assertion that he 
was unable to work since he left active service.  Based on 
such evidence, which includes objective medical evaluations, 
the Board finds that employment for at least of the some of 
the period from March 28, 1975 to November 24, 1984, was 
"realistically within the physical and mental capabilities" 
of the veteran."  See Moore, 1 Vet. App. at 359.  In other 
words, his service-connected disabilities, even with 
additional consideration of fecal incontinence and urinary 
symptomatology, did not affect his ability to secure and 
follow a substantially gainful occupation for the entire 
period from March 28, 1975 to November 24, 1984.  Thus, 
hypothetical entitlement cannot granted under 38 U.S.C.A. 
§ 1318 pursuant to 38 C.F.R. § 4.16(a).

As for the appellant's argument that the veteran should have 
been entitled to a 100 percent disability rating on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b), the Board 
rejects that argument.  The Board initially notes that 
38 C.F.R. § 4.16(b) was added on September 15, 1975, which 
was after the date following the veteran's discharge from 
active service, March 27, 1975.  See 40 Fed. Reg. 42,535.  
Therefore, it does not appear that 38 C.F.R. § 4.16(b) was in 
effect for the entire period from March 28, 1975 to November 
24, 1984.  

However, even assuming that 38 C.F.R. § 4.16(b) was 
retroactively applicable on March 28, 1975, the veteran was 
not entitled to have his case submitted to the Director, 
Compensation and Pension Service for extra-schedular 
consideration because, as noted above, he met the percentage 
standards set forth in 38 C.F.R. § 4.16(a) for consideration 
of TDIU for his entire post-service life.  In other words, 
38 C.F.R. § 4.16(b) was not available to veterans who 
qualified for consideration under 38 C.F.R. § 4.16(a).  

Furthermore, even if 38 C.F.R. § 4.16(b) applied to veterans 
who qualified for consideration under 38 C.F.R. § 4.16(a), 
the veteran was still not entitled to have his case submitted 
to the Director, Compensation and Pension Service for extra-
schedular consideration because, as noted above, the evidence 
did not show that he was unemployable by reason of his 
service-connected disabilities.  In short, hypothetical 
entitlement cannot granted under 38 U.S.C.A. § 1318 pursuant 
to 38 C.F.R. § 4.16(b). 

Conclusion

For reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
appellant's claim.  The benefit sought on appeal, entitlement 
to DIC benefits under the provisions of 38 U.S.C. § 1318, is 
therefore denied.


ORDER

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318 is denied.









	(CONTINUED ON NEXT PAGE)


REMAND

2.  Entitlement to an effective date earlier than April 1, 
1984 for additional compensation benefits for a dependent 
spouse, for purposes of accrued benefits.

3.  Entitlement to an effective date earlier than June 8, 
1982 for the grant of a total disability rating based on 
individual unemployability (TDIU), for purposes of accrued 
benefits.

As was described in the Introduction, the appellant has filed 
a NOD as to each of these issues.  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issues of entitlement to an 
effective date earlier than April 1, 1984 for additional 
compensation benefits for a dependent spouse, for purposes of 
accrued benefits, and entitlement to an effective date 
earlier than June 8, 1982 for the grant of TDIU, for purposes 
of accrued benefits.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issues of entitlement to an effective 
date earlier than April 1, 1984 for 
additional compensation benefits for a 
dependent spouse, for purposes of accrued 
benefits; and entitlement to an effective 
date earlier than June 8, 1982 for the 
grant of TDIU, for purposes of accrued 
benefits.  The appellant and her 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


